DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 7, 9-11, 13, 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1: The newly added limitation “the first uplink signal includes information that specifies a length of a single downlink signal and an amount of the downlink signal(s) required to be transmitted to the controller” is not described in the original disclosure. According to the claim limitation, the controller is configured to transmit the first uplink signal includes information that specifies a length of a single downlink signal and an amount of the downlink signal(s), and the specification does not describe the controller transmit the first uplink signal back to the controller. Therefore, the newly added limitation is considered as new matter.
As to claims 2-3, 5, 7: Claims 2-3, 5, 7 are dependent claims of claim 1. Therefore, claims 2-3, 5, 7 are rejected with same rationale as claim 1. 
As to claim 9: The newly added limitation “the first uplink signal includes information that specifies a length of a single downlink signal and an amount of the downlink signal(s) required to be transmitted to the controller” is not described in the original disclosure. According to the claim limitation, the controller is configured to transmit the first uplink signal includes information that specifies a length of a single 
As to claims 10-11, 13, 15: Claims 10-11, 13, 15 are dependent claims of claim 9. Therefore, claims 10-11, 13, 15 are rejected with same rationale as claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5, 7, 9-10, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 2018/0120962 A1) in view of MIYAMOTO (US 2021/0055829 A1).
As to claim 9: Hara discloses a touch display device (Figs. 1-24, a display device; Abstract, ¶0018), comprising: 
a display module (Fig. 3, “a display module 40”; ¶0079); 
a touch module (Fig. 3, “a touch module 30”; ¶0069); and 
a controller, coupled to the display module and the touch module (Fig. 3, “a controller 31”, coupled to the display module and the touch module; ¶0069), and configured to perform: 

transmitting a plurality of second uplink signals corresponding to the first uplink signal in one or more time slots of the frame to cause the input device to transmit one or more downlink signals in response to each of the plurality of second uplink signals (Figs. 2, 13-15, transmitting “a plurality of second uplink signals PI” corresponding to the first uplink signal COM in one or more time slots of the frame to cause the input device 2 to transmit “one or more downlink signals DS” in response to each of the plurality of second uplink signals; ¶0014, 0037, 0124-0131); 
wherein the first uplink signal includes information that specifies a length of a single downlink signal and a position signal or a data signal of the downlink signal required to be transmitted (Figs. 6, 13, the first uplink signal COM includes information that specifies a length of a single downlink signal and a data signal of the downlink signal required to be transmitted; ¶0016-0020, 0082-0086, 0125, wherein a transmission time period T2 represents a length of a single down link signal); 
wherein in response to each of the one or more second uplink signals the input device is required to transmit one or more downlink signals in different time slots of the frame (Figs. 13-15, 23, in response to each of the plurality of second uplink signals PI the input device 2 is required to transmit one or more downlink signals DS in different time slots T2-T40 of the frame; ¶0037-0040, 0083-0086, 01119-0164); and 
wherein the plurality of second uplink signals are configured to notify the input device of the timing at which the downlink signals are transmitted, and the plurality of 
Hara does not expressly disclose the data signal of the downlink signal includes an amount of downlink signal(s). However, Miyamoto teaches a touch display device comprises a controller is configured to transmit a first uplink signal including an amount of downlink signal(s) to an input device (Figs. 1-9, “a touch display device 3” comprises “a controller 50” is configured to transmit “a first uplink signal US” including an amount of downlink signal(s) to “an input device 2c”; ¶0028, 0034, 0077-0079, “The data that is transmitted in the data signal includes, for example, pen pressure that is detected by the pen pressure detecting circuit, information representing the ON/OFF state of the switch, and a pen identifier (ID) written in the signal processing circuit in advance”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara to have the downlink data signal includes an amount of the downlink signal(s) as taught by Miyamoto. The motivation would have been in order to have the unlink signal includes a command representing the content of control applied to the active pen (Miyamoto: ¶0034).
As to claim 1: Claim 1 is another version claim of claim 9. The combination of the prior arts Hara and Miyamoto further disclose a controller, used in a touch display device (Hara: Fig. 3, “a controller 31”, used in “a touch display device 30”; ¶0018, 0069-
transmitting a first uplink signal to an input device in a time slot of a frame (Hara: Figs. 2, 13-15, “a first uplink signal COM” to “an input device 2” in “a time slot T1” of “a frame VT”; ¶0014, 0037, 0124-0131); and 
transmitting a plurality of second uplink signals corresponding to the first uplink signal in one or more time slots of the frame to cause the input device to transmit one or more downlink signals in response to each of the plurality of second uplink signals (Figs. 2, 13-15, 23, transmitting “a plurality of second uplink signals PI” corresponding to the first uplink signal COM in one or more time slots of the frame to cause the input device 2 to transmit “one or more downlink signals DS” in response to each of the plurality of second uplink signals; ¶0014, 0037, 0124-0131); 
wherein the first uplink signal includes information that specifies a length of a single downlink signal and an amount of the downlink signal(s) required to be transmitted (Hara: Figs. 6, 13, the first uplink signal COM includes information that specifies a length of a single downlink signal and a data signal of the downlink signal required to be transmitted; ¶0016-0020, 0082-0086, 0125, wherein a transmission time period T2 represents a length of a single down link signal; Miyamoto: Figs. 1-9, “a first uplink signal US” including an amount of downlink signal(s) to “an input device 2c”; ¶0028, 0034, 0077-0079, “The data that is transmitted in the data signal includes, for example, pen pressure that is detected by the pen pressure detecting circuit, information representing the ON/OFF state of the switch, and a pen identifier (ID) written in the signal processing circuit in advance”); 

wherein the plurality of second uplink signals are configured to notify the input device of the timing at which the downlink signals are transmitted, and the plurality of second uplink signals are free of including information of the length and the amount of the downlink signal(s) that the input device is required to transmit (Hara: Figs. 1-15, 23, the plurality of second uplink signals PI are configured to notify the input device of the timing at which the downlink signals DS are transmitted, and the plurality of second uplink signals PI are free of including information of the length and the amount of the downlink signal(s) that the input device is required to transmit; ¶0086-0088-0164). In addition, the same motivation is used as the rejection of claim 1.
As to claims 2, 10: Hara discloses the controller transmits a single second uplink signal in a single time slot to cause the input device to transmit the single downlink signal in the same time slot (Fig. 13B shows the controller transmits “a single second uplink signal PI” in “a single time slot T2” to cause the input device to transmit the single downlink signal DS in the same time slot T2).  
As to claims 5, 13: Hara discloses the first uplink signal is further corresponding to subsequent one or more frames (Fig. 23, the first uplink signal COM is further corresponding to subsequent one or more frames, ¶0127).  
As to claims 7, 15: Hara discloses each of the plurality of second uplink signals is a signal with fixed frequency (Figs. 13, 23 show each of the one or more second uplink signals PI is a signal with fixed frequency; ¶00086-0164).  

Claim(s) 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al (US 2018/0120962 A1), in view of MIYAMOTO (US 2021/0055829 A1), as applied to claims 1, 9 above, and further in view of Koike et al (US 2018/0024654 A1).
As to claims 3, 11: Hara and Miyamoto not expressly disclose the controller transmits two or more second uplink signals in a single time slot to cause the input device to transmit two or more downlink signals in the same time slot, and the two or more downlink signals are transmitted in response to the two or more second uplink signal respectively. However, Koike teaches a controller of a touch display device and an input device (Figs. 10-11C, “a controller 61” of “a touch display device 33-34” and “an input device 100”; Abstract), wherein the controller transmits two or more second uplink signals in a single time slot to cause the input device to transmit two or more downlink signals in the same time slot, and the two or more downlink signals are transmitted in response to the two or more second uplink signal respectively (Fig. 11C, the controller transmits two or more second uplink signals in a single time slot to cause the input device to transmit two or more downlink signals in the same time slot, and the two or more downlink signals are transmitted in response to the two or more second uplink signal respectively; ¶0117). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hara and Miyamoto to have the controller transmits two or more second uplink signals in a single .

Response to Arguments
Applicant’s arguments filed on September 24, 2021 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693